DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The proposed reply filed on 08/23/2022 has been entered. Claims 1-7 and 11-17 are pending in the application. The amendments to the claims have overcome the 35 USC 112 rejection and the objections to the claims.
Response to Arguments
Applicant's arguments filed on 08/23/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art reference of Utsunomiya fails to explicitly teach the processing circuit establishes the linear model by processing the statistics data via one or a combination of a curve fitting and a linear regression model. The examiner respectfully disagree. Utsunomiya disclose processing and evaluating statistical data using a linear regression model (as disclosed in pages 79 and 81). The claim language teaches that the processing circuit process the statistics data via curve fitting or linear regression model or a combination of both. The claim does not limit the processing step to the use of a combination of curve fitting and linear regression model. Therefore, Utsunomiya disclose one of the processing options listed in the claim.
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because of the new ground of rejection in the view of Bloomfield. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (NPL: “Estimating Implant Volume and Mastectomy-Specimen Volume by Measuring Breast Volume With a 3-Dimensional Scanner”, [July, 2017]) in the view of Bloomfield (NPL: “Least absolute deviations curve-fitting”, [1977]).
Regarding claim 1, Utsunomiya teaches a device for estimating breast implant volume, comprising (Patient and methods section, page 79): 
an input interface, configured to receive a numerical value (patient and methods section, page 79, the software for windows receive the inputs of breast volume, mastectomy-specimen volume, and implant volume.); 
a memory circuit, configured to save a statistics data (methods section and discussion section); and
 a processing circuit, configured to establish a linear model comprising a coefficient and a constant according to the statistics data and calculate an estimation value of breast implant volume according to the linear model and the numerical value (patient and methods and result sections, page 79; The relation of the measured preoperative breast volume, mastectomy specimen volume, and implant volume was evaluated using the 2-tailed Pearson correlation coefficient. Mathematical formulae for these correlations were evaluated using a linear model. All statistical analyses were performed, using an α risk = 5% in bilateral hypothesis using R 2.12.2 software for Windows, version 3.2.0 (R Foundation for Statistical Computing, Vienna, Austria), wherein the processing circuit establishes the linear model by processing the statistics data via one or a combination of a curve fitting and a linear regression model (patient and methods and discussion sections, pages 79 and 0081; Mathematical formulae for these correlations were evaluated using a linear model. All statistical analyses were performed. a high correlation between preoperative breast volume, mastectomy-specimen volume, and implant volume, and we derived regression formulae for each.); 
wherein the processing circuit multiplies the numerical value by the coefficient to generate a product, and adds the constant to the product to generate the estimation value of breast implant volume; the numerical value is a breast sample weight or a breast size (result section, page 79, Implant volume (mL)= 0.90 x preoperative breast volume + 65.4, , Implant volume (mL)= 0.68 x mastectomy specimen volume+ 68.26).
However, Utsunomiya fails to teach optimizes the linear model via one or a combination of a least absolute residuals or a robust regression scheme.
Bloomfield, in the same field of endeavor, teaches optimizes the linear model via one or a combination of a least absolute residuals or a robust regression scheme (introduction section page 2, the least absolute deviate is used to estimate a robust regression equations).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Utsunomiya with the teaching Bloomfield to provide a step of optimizing the linear model via one or a combination of a least absolute residuals or a robust regression scheme. This modification would result in robust estimation of regression equations, least absolute deviations estimates could also be used as starting points for iterative estimation schemes (introduction section, page 2).

Regarding claim 2, Utsunomiya teaches the device of claim 1, wherein the breast sample weight is a weight of breast tissue cut off (page 79, left column, “estimate implant volume from the preoperative breast volume or mastectomy-specimen volume would greatly facilitate reconstruction”).

Regarding claim 3, Utsunomiya teaches the device of claim 2, wherein when the numerical value is the breast sample weight, the coefficient is 0.6302-0.6519 (results page 79, Implant volume (mL) = 0.68 x mastectomy specimen volume (mL) + 68.26).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the coefficient value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same coefficient value as the currently claimed values.

Regarding claim 4, Utsunomiya teaches the device of claim 2, wherein when the numerical value is the breast sample 15weight, the constant is 58.29~66.07 (results page 79, Implant volume (mL) = 0.68 x mastectomy specimen volume (mL) + 68.26).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the constant value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same constant value as the currently claimed values.

Regarding claim 5, Utsunomiya teaches the device of claim 1, wherein the breast size is a volume measurement value measured by a craniocaudal projection view of a mammography (page 80, left column, second paragraph).

Regarding claim 6, Utsunomiya teaches the device of claim 5, wherein when the numerical value is the breast size, the coefficient is 0.3742-0.3963 (results page 79, Implant volume (mL) = 0.90 x preoperative breast volume (mL) + 65.42).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the coefficient value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same coefficient value as the currently claimed values.

Regarding claim 7, Utsunomiya teaches the device of claim 6, wherein when the numerical value is the breast size, the constant is 96.97~107.5 (results page 79, Implant volume (mL) = 0.90 x preoperative breast volume (mL) + 65.42).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the constant value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same constant value as the currently claimed values.

Regarding claim 11, Utsunomiya teaches a method for estimating breast implant volume, comprising (Patient and methods section, page 79):  
providing a statistics data (Patient and methods section, page 79); 
establishing a linear model comprising a coefficient and a constant by processing the statistics data via one or a combination of a curve fitting and a linear regression model (patient and methods and discussion sections, pages 79 and 0081; Mathematical formulae for these correlations were evaluated using a linear model. All statistical analyses were performed. A high correlation between preoperative breast volume, mastectomy-specimen volume, and implant volume, and we derived regression formulae for each.);
11providing a numerical value, wherein the numerical value is a breast sample weight or a breast size (patient and methods section, page 79, the software for windows receive the inputs of breast volume and mastectomy-specimen volume.); 
multiplying the numerical value by the coefficient according to the linear model to generate a product; and  5adding the constant to the product to generate an estimation value of breast implant volume (patient and methods section and results section, page 79, the software evaluate mathematical formulas using linear equation to calculate the implant volume, see formulas.).
However, Utsunomiya fails to teach optimizing the linear model via one or a combination of a least absolute residuals or a robust regression scheme.
Bloomfield, in the same field of endeavor, teaches optimizing the linear model via one or a combination of a least absolute residuals or a robust regression scheme (introduction section page 2, the least absolute deviate is used to estimate a robust regression equations).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Utsunomiya with the teaching Bloomfield to provide a step of optimizing the linear model via one or a combination of a least absolute residuals or a robust regression scheme. This modification would result in robust estimation of regression equations, least absolute deviations estimates could also be used as starting points for iterative estimation schemes (introduction section, page 2).

Regarding claim 12, Utsunomiya teaches the method of claim 11, wherein the breast sample weight is a weight of breast tissue cut off (page 79, left column, “estimate implant volume from the preoperative breast volume or mastectomy-specimen volume would greatly facilitate reconstruction”).

Regarding claim 13, Utsunomiya teaches the method of claim 12, wherein when the numerical value is the breast sample 10weight, the coefficient is 0.6302-0.6519 (results page 79, Implant volume (mL) = 0.68 x mastectomy specimen volume (mL) + 68.26).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the coefficient value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same coefficient value as the currently claimed values.

Regarding claim 14, Utsunomiya teaches method of claim 13, wherein when the numerical value is the breast sample 15weight, the constant is 58.29~66.07 (results page 79, Implant volume (mL) = 0.68 x mastectomy specimen volume (mL) + 68.26).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the constant value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same constant value as the currently claimed values.

Regarding claim 15, Utsunomiya teaches the method of claim 11, wherein the breast size is a volume measurement value measured by a craniocaudal projection view of a mammography (page 80, left column, second paragraph).

Regarding claim 16, Utsunomiya teaches the method of claim 15, wherein when the numerical value is the breast size, the coefficient is 0.3742-0.3963 (results page 79, Implant volume (mL) = 0.90 x preoperative breast volume (mL) + 65.42).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the coefficient value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same coefficient value as the currently claimed values.

Regarding claim 17, Utsunomiya teaches the method of claim 16, wherein when the numerical value is the breast size, the constant is 96.97~107.5 (results page 79, Implant volume (mL) = 0.90 x preoperative breast volume (mL) + 65.42).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the constant value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same constant value as the currently claimed values.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793